Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Hicks is the closest prior art to the claimed invention but fails to teach the claimed invention as a whole being a training device for chewing and swallowing, comprising: a cylindrical plunger having a distal end and an opposing proximate end, the proximate end including a plunger lock mechanism; and a hollow bolus delivery cylinder configured to slidably receive the cylindrical plunger, the cylinder having a closed distal end, an open proximate end, a cylindrical handle portion and a cylinder lock mechanism adjacent the proximate end, a cylindrical chewing member adjacent the distal end, and a circular shield flange separating the handle portion from the chewing member, wherein the cylinder lock mechanism is configured to engage the plunger lock mechanism to secure the cylindrical plunger to the hollow bolus delivery chamber; thereby preventing the cylindrical plunger from sliding further into the hollow bolus delivery chamber and preventing the cylindrical plunger from sliding further out of the hollow bolus delivery chamber.               Boris (US 5259840) teaches a syringe comprising a plunger having a plunger lock mechanism and a hollow bolus comprising a cylinder lock mechanism wherein the cylinder lock mechanism is configured to engage the plunger lock mechanism to secure the cylindrical plunger to the hollow bolus delivery chamber; thereby preventing the cylindrical plunger from sliding further into the hollow bolus delivery chamber and preventing the cylindrical plunger from sliding further out of the hollow bolus delivery chamber. However Boris does not teach a syringe used for chewing and swallowing and thus does not each a cylindrical chewing member, and the locking mechanism of Boris is meant to prevent the syringe from being reused which would teach away from the device of Hicks and Applicants device and therefore it would not have been obvious to modify the device of Hicks to comprise the locking mechanism of Boris. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NYCA T NGUYEN/             Primary Examiner, Art Unit 3784